Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              
DETAILED ACTION                                            

Priority

           Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy et al. (US Pub. 2018/0272722).

            Murphy et al.  disclose in Figures 1-6 an ink tank for an inkjet printer comprising:
           Regarding claim 1, a tank (1 or 2) including a storage chamber (27) configured to store printing material (17) to be supplied to a printing unit (printer) configured to print an image with the printing material (17), and an injection portion (28) through which the printing material (17) is injected from a bottle (3) into the storage chamber (27) (Figures 2 and 5-6); and
 a receiving portion configured to receive the printing material (17) inside the injection portion (28), wherein the bottle (3) and the injection portion (28) are positioned by a first portion of the bottle (3) and a second portion of the injection portion being brought into contact, the first portion being different from an end portion of the bottle from which the printing material flows out, and wherein, in a state where the bottle (3) and the injection portion (28) are positioned each other, the end portion and the reception portion are not in contact with each other3 (Figure 4b and 5).
            Regarding claim 2, wherein the second portion is a wall defining an opening of the injection portion (28) (Figure 4b).
            Regarding claim 3, wherein the first portion is provided around the end portion (Figure 5).
             Regarding claim 4, an injection assistance member (10, 11) including a first flow path (10) through which the printing material (17) flows from the bottle (3) to the storage chamber (27) and a second flow path (11) through which air flows from the storage chamber (27) to the bottle (3) (Figure 5).
            Regarding claim 5, wherein the injection assistance member (10, 11) is positioned inside the injection portion (28) in a state where the printing material (17) is injected from the bottle (3) into the storage chamber (27) (Figures 2 and 4a-5).
            Regarding claim 6, wherein the injection assistance member (10, 11) is inserted into the end portion in a state where the printing material (17) is injected from the bottle (3) into the storage chamber (27) (Figures 2 and 5).
             Regarding claim 7, wherein the injection assistance member (10, 11) is formed integrally with the receiving portion (28) (Figures 2 and 4b-5).
             Regarding claim 9, a tank (1) including a storage chamber (27) configured to store printing material (17) to be supplied to a printing unit (not show) configured to print an image with the printing material (17), and an injection portion (28) through which the printing material (17) is injected from a bottle (3)  into the storage chamber (27) (Figures 2 and 5-6); 
a communication portion (10) provided inside the injection portion (28) and configured to communicate the storage chamber (27) with an outside of the tank (1) (Figures 2 and 5); and
 an air communication portion (11) provided outside the injection portion (28) and configured to communicate an inside of the tank (1) with the outside of the tank (Figures 2 and 5).
            Regarding claim 10, wherein a first flow path (10) through which the printing material (17) flows from the bottle (3)  to the storage chamber (27), and a second flow path (11) through which air flows from the storage chamber (27) to the bottle (3) (Figures 2 and 5).
            Regarding claim 11, wherein the receiving portion is formed integrally with the first flow path (10 or 20) and the second flow path (11 or 21) (Figures 2 and 5).
            Regarding claim 12, wherein the bottle (3) includes an end portion from which the printing material (17) flows out, and wherein the first flow path (10 or 20) and the second flow path (11 or 21) are inserted into the end portion of the bottle (3) in a state where the printing material (17) is injected from the bottle (3) into the storage chamber (Figures 4a - 5).
                                             Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al. (US Pub. 2018/0272722) in view of Kimura et al. (US 2014/0104349).

            Murphy et al.  disclose the basic features of claimed invention as stated above but do not disclose the printing unit that prints an image by discharging liquid; a carriage configured to mount the printing unit and move in a first direction, wherein the printing unit is capable of discharging first liquid and second liquid, and wherein the tank of the first liquid is arranged away from the tank of the second liquid in the first direction; and a conveying unit configured to convey a printing medium in a second direction crossing to the first direction, wherein a passing area of the printing medium conveyed by the conveying unit is between the tank of the first liquid and the tank of the second liquid in the first direction.

           Kimura et al. disclose in Figures 1-3 a recording apparatus comprising:
           Regarding claims 8 and 13, wherein the printing unit (54) prints an image by discharging liquid (ink) (Figure 3).
            Regarding claim 14, a carriage (51) configured to mount the printing unit (54) and move in a first direction, wherein the printing unit (54) is capable of discharging first liquid (black ink) and second liquid (yellow ink), and wherein the tank (55) of the first liquid (black ink) is arranged away from the tank (70) of the second liquid (yellow ink) in the first direction (Figure 3).
            Regarding claim 15, a conveying unit (not shown) configured to convey a printing medium (recording paper, not shown) in a second direction crossing to the first direction, wherein a passing area of the printing medium conveyed by the conveying unit is between the tank of the first liquid and the tank of the second liquid in the first direction (Figures 1-2).

             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kimura et al. in the Murphy et al.’s  inkjet printer for the purpose of printing a high quality color image.         
         
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pub. 2004/0061748; US Pub. 2018/0272723) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. 

The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.
           For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853